DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 9-12, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ruff WO_2015149054_A1.
1.	Regarding Claims 1-3, 5-7, 9-12, 14, 15, 18, and 19, Ruff discloses a print bed (corresponds to claimed build mat) comprising a surface coating (corresponds to claimed surface layer) provided on a substrate (paragraph 0064). Furthermore, Ruff discloses using a PLA filament material on said surface coating (corresponds to claimed surface layer) (paragraph 0040). Ruff further discloses that it is known in the art to use paper substrates (paragraphs 0004, 0008) as is being claimed in instant Claim 2. Ruff also discloses using agents (corresponds to claimed fixing agents) such as comprising amides (paragraphs 0030, 0031) as is being claimed in Claims 3, 7. Additionally, Ruff discloses using fusion deposition modeling methods (paragraph 0002) as is being claimed in instant Claims 6, 10, 12, 15, 18, and 19. Moreover, Ruff discloses that the thickness for its surface coating can be 12 microns (paragraph 0049), as is being claimed in instant Claims 5, 9, 11, and 14. Ruff further discloses how the force required to disassemble the substrate from PLA object can be at least 6 Kpa (paragraph 0068), which overlaps with Applicants’ claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Alternatively, it can be suggested that given that the materials being disclosed by Ruff are the same as that being claimed, it would be expected for it to inherently fall into the claimed range.   
Claims 4, 8, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff WO_2015149054_A1, as applied to Claims 1-3, 5-7, 9-12, 14, 15, 18, and 19, and further in view of Morioka JP_10158596_A (see machine English translation).
2.	Regarding Claims 4 and 8, Ruff does not disclose using the claimed urea.
3.	Morioka discloses using long-chain alkylethyleneurea in its releasing treatment layer (corresponding to surface layer) (Abstract) for ensuring proper lamination (paragraph 0025).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the agent, of Ruff, by trying alkylethyleneurea, as disclosed by Morioka. One of ordinary skill in the art would have been motivated in doing so in order to achieve proper lamination.
5.	Regarding Claims 13, 16, and 17, Ruff in view of Morioka suggests these limitations as shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 25, 2022